Case 5:21-cr-20035-JEL-DRG ECF No.1, PagelD.1 Filed 01/27/21 Page 1of3

_$

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA, Case:5:21-cr-20035
Judge: Levy, Judith E.

MJ: Grand, David R.

 

Plaintiff, Filed: 01-27-2021 At 01:39 PM
USA V SEALED MATTER (LG)
V. Violation:
18 U.S.C. § 922(g)(1)
MATTHEW CHAPMAN,
Defendant.
/
INDICTMENT
THE GRAND JURY CHARGES:
COUNT ONE

18 U.S.C. § 922(g)(1) — Felon in Possession of a Firearm

On or about October 10, 2020, in the Eastern District of Michigan,
the defendant, Matthew Chapman, knowing that he had been convicted
of at least one crime punishable by imprisonment for a term exceeding
one year, did knowingly possess a firearm—that is, a Smith & Wesson
SD40VE .40 caliber pistol, which had previously traveled in and

affected interstate commerce—in violation of 18 U.S.C. § 922(g)(1).

 
 

Case 5:21-cr-20035-JEL-DRG ECF No.1, PagelD.2 Filed 01/27/21 Page 2 of 3

FORFEITURE ALLEGATIONS
18 U.S.C. § 924(d), 28 U.S.C. § 2461(c)

The allegations contained in Count One of this Indictment are
hereby realleged for purposes of alleging forfeiture pursuant to 18
U.S.C. § 924(d) and 28 U.S.C. § 2461(c).

Upon conviction of the offense set forth in Count One, the
defendant, Matthew Chapman, shall forfeit to the United States any

firearms and ammunition involved in or used in any knowing violation

of 18 U.S.C. § 922(g).

 

THIS IS A TRUE BILL.
s/ Grand Jury Foreperson
GRAND JURY FOREPERSON
MATTHEW SCHNEIDER
United States Attorney
MATTHEW ROTH

Chief, Major Crimes Unit

s/ Jessica V. Currie

JESSICA V. CURRIE

Assistant United States Attorney
211 West Fort Street, Suite 2001
Detroit, Michigan 48226

(813) 226-9531

Jessica. Currie@usdo}j.gov

 

Dated: January 27, 2021
Case 5:21-cr-20035-JEL-DRG ECF No.1, PagelD.3 Filed 01/27/21 Page 3 of 3

 

United States District Court Criminal Case Cove Case:5:21-cr-20035
Eastern District of Michigan Judge: Levy, Judith E.

 

MJ: Grand, David R.

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complet Filed: 01 -27-2021 At 01 -39 PM
USA V SEALED MATTER (LG)

 

 

 
   

f @ Companion Case Number:

 

 

 

 

 

 

 

This may be a companion case based upon LCrR 57.10 (b)(4)": Judge Assigned:
L ves No AUSA's Initials: — <)(/ C-
Case Title: USA v. MATTHEW CHAPMAN /
County where offense occurred : WAYNE WA
Check One: [X]Felony [Misdemeanor |Petty
Indictment/ Information ---. no prior complaint.
¥_Indictment/ Information --- based upon prior complaint [Case number: 20-mj-30534 ]
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

 

Superseding to Case No: Judge:

 

 

[_]Corrects errors; no additional charges or defendants.
[_]Involves, for plea purposes, different charges or adds counts.
[_]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

January 27, 2021 Q\o52er WV Unie
Date Jeggica V. Currie

Assistant United States Attorney
211 W. Fort Street, Suite 2001
Detroit, Ml 48226-3277
Phone:810-252-7546
Fax:
E-Mail address: jessica.currie@usdoj.gov
Attorney Bar #; P74213

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases

even though one of them may have already been terminated.
5/16
